                Case 2:20-cv-00515-JCC Document 20 Filed 04/15/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        SHIRLEY K. SLINKEY,                              CASE NO. C20-0515-JCC
10                            Plaintiff,                   MINUTE ORDER
11              v.

12        HAL NEDERLAND, N.V., et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulated motion to continue trial and
18   the remaining case deadlines (Dkt. No. 19). The parties move to continue the trial and other
19   deadlines because the COVID-19 pandemic has impacted the parties’ ability to conduct
20   discovery, including a site inspection of the vessel on which Ms. Slinkey alleges she was injured,
21   and Ms. Slinkey must undergo a medical procedure that will make proceeding with existing case
22   schedule difficult. (Id. at 2.) Having reviewed the parties’ briefing and the relevant record and
23   finding good cause, the Court GRANTS the motion and CONTINUES the trial and other
24   deadlines as follows:
25   //
26   //


     MINUTE ORDER
     C20-0515-JCC
     PAGE - 1
             Case 2:20-cv-00515-JCC Document 20 Filed 04/15/21 Page 2 of 2




 1           Event                                    Current Date          New Date
     TRIAL DATE                                       October 18, 2021      May 16, 2022
 2
     All motions related to discovery must be         May 18, 2021          December 17, 2021
 3   noted on the motion calendar no later than
     the Friday before discovery closes pursuant
 4   to CR 7(d)(3) or CR 7(a)(2)(B)
     Discovery completed by                           June 21, 2021         January 17, 2022
 5   Disclosure of expert testimony under FRCP        July 20, 2021         February 14, 2022
 6   26(a)(2)
     All dispositive motions must be filed by and     July 20, 2021         February 14, 2022
 7   noted on the motion calendar no later than
     the fourth Friday thereafter (see CR 7(d)(3))
 8   Mediation per LCR 39.1 held no later than        July 6, 2021          Feb 7, 2022
 9   All motions in limine must be filed by and       September 17, 2021    April 15, 2022
     noted on the motion calendar no earlier than
10   the THIRD Friday thereafter
     Agreed pretrial order                            October 8, 2021       May 9, 2022
11   Trial briefs, proposed voir dire questions,      October 14, 2021      May 12, 2022
     proposed jury instructions, and trial exhibits
12
     due
13

14         DATED this 15th day of April 2021.
15
                                                           William M. McCool
16                                                         Clerk of Court

17                                                         s/Paula McNabb
                                                           Deputy Clerk
18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0515-JCC
     PAGE - 2
